



Exhibit 10(g)(2)(A)


SECOND AMENDMENT
To the
American Electric Power Service Corporation Umbrella TrustTM For Executives


This Amendment is made by and between American Electric Power Service
Corporation, a New York corporation (the “Company”) and Wells-Fargo Bank (as
successor in interest to Harris Trust and Savings Bank) (the “Trustee”) to the
Trust Agreement entitled the American Electric Power Service Corporation
Umbrella TrustTM For Executives that was signed by the Company as of May 27,
1993 and by Harris Trust and Savings Bank as of June 9, 1993 (the “Trust
Agreement”), as amended, including the First Amendment thereto dated last
December 17, 2007.


PREAMBLE


A.    Pursuant to the Trust Agreement, the Company established a trust with the
Trustee to hold monies and other property, together with the income thereon, for
the uses and purposes and upon the terms and conditions set forth therein,
including, primarily, in connection with the administration of the American
Electric Power System Excess Benefit Plan and certain employment agreements and
deferred compensation agreements, but over time the Company and its affiliates
have satisfied the obligations under the employment agreements and certain
deferred compensation agreements, while also adding certain additional plans to
the protections afforded under the Trust Agreement.


B.    Section 7.02-1 of the Trust Agreement provides that the Company and the
trustee may amend the Trust Agreement prior to a Special Circumstance (as
defined in the trust Agreement) without the written consent of the Plan
participants if such amendment does not have a material adverse effect on the
rights of any participant.


F.    The Company and the Trustee, acknowledging that neither has knowledge that
any such Special Circumstance has occurred, wish to amend the Trust Agreement to
clarify the programs to which it is currently applicable and to permit broader
flexibility for the diversification of the investment of the assets held in the
Trust.




AMENDMENT


1.    Replace the first paragraph of the Preamble to the AEP Umbrella Trust with
the following:


“The following three (3) plans originally were subject to this trust:


•
American Electric Power System Excess Benefit Plan the “AEP SERP”),

•
Employment Agreements as listed in Appendix Exhibit B attached to the original
Trust Agreement, and

•
1982 and 1986 Deferred Compensation Agreements as listed in Appendix Exhibit C
attached to the original Trust Agreement.





--------------------------------------------------------------------------------





Prior to the effective date of this Amendment, the Company has satisfied its
liability under each of the Employment Agreements and each of the 1982 and 1986
Deferred Compensation Agreements listed in Appendix Exhibits B and C,
respectively.


Effective since June 1996, the Company caused the following plans to become
subject to this trust:


•
American Electric Power System Supplemental Retirement Savings Plan (the “AEP
SRSP”),

•
Management Incentive Compensation Plan Voluntary Deferrals (“MICP Deferrals”),
in which as of the effective date of this Amendment, only two participants
maintain an account to which such deferrals are credited, and

•
Performance Share Incentive Plan Restricted Stock Units (which are now called
“Career Shares” administered under the American Electric Power System Stock
Ownership Requirement Plan (“SORP”).”



2.    Replace the first sentence of Section 2.02-1 of the Trust with the
following:


“The trust fund shall be invested in such investments as are permitted under
this Section 2.02, provided that the trust fund may be, but shall not be
required to be, invested primarily in insurance contracts ("Contracts") of which
the Trust shall be sole owner and beneficiary.”


IN WITNESS WHEREOF, the Company and the Trustee have caused this Amendment to be
executed by their respective duly authorized officers on the dates set forth
below.


American Electric Power Service Corporation


By:  /s/ Aaron A. Hill
        
Title:  Director Trusts & Investments


Date:   September 20, 2018


    
Wells Fargo Bank


By:  /s/ Heather E. Lineaweaver
 
Title:  Assistant Vice President


Date:   September 19, 2018




2